Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Scott G. Ulbrich on December 29th, 2020. 
Amended as follows:

1. 	(Currently Amended) A method for a user equipment (UE), the method
comprising:
using multiple beams for transmission; [[and]]
triggering, by the UE, a power headroom report due to a change of a pathloss being larger than a threshold, wherein the pathloss is associated with a specific beam,  wherein the pathloss is derived from a synchronization signal, and wherein a UE transmission power for an uplink (UL) transmission by the UE is controlled per a set of the multiple beams; and
determining, by the UE, whether the pathloss has changed if a transmission associated with the specific beam is scheduled.

2.          (Cancelled) 

7.          (Cancelled) 

13.        (Currently Amended) A User Equipment (UE), comprising:
a control circuit;

a memory installed in the control circuit and coupled to the processor;
wherein the processor is configured to execute a program code stored in the memory to:
use multiple beams for transmission; [[and]]
trigger a power headroom report due to a change of a pathloss being   larger than a threshold, wherein the pathloss is associated with a specific beam, wherein the pathloss is derived from a synchronization signal, and wherein a UE transmission power for a UL transmission by the UE is controlled per a set of the multiple beams; and
determine whether the pathloss has changed if a transmission associated with the specific beam is scheduled.

14.        (Cancelled) 

19.        (Cancelled) 

25.	   (Currently Amended)  A method for a UE, the method comprising: 
using multiple beams for transmission;
triggering, by the UE, a power headroom report due to a change of a pathloss being larger than a threshold, wherein the change of the pathloss is derived from a comparison between a current pathloss value, associated with a first beam of the multiple beams, and a previous pathloss value, associated with the first beam, and wherein the pathloss is derived from a synchronization signal; and
receiving a power control command to control UE transmission power for the first beam and UE transmission power for a second beam of the multiple beams; and
determining, by the UE, whether the pathloss has changed if an uplink (UL) transmission associated with the first beam is scheduled.

26.  	(Cancelled)  	



28.  	(Previously Presented)  The method of claim 25, further comprising:
deriving the UE transmission power for the first beam based on the pathloss and the power control command.



REASONS FOR ALLOWANCE

3.	Claims 1, 3, 4, 5, 6, 13, 15, 16, 17, 18, 21, 22, 23, 24, 25, 27, 28, 29 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “triggering, by the UE, a power headroom report due to a change of a pathloss being larger than a threshold, wherein the pathloss is associated with a specific beam,  wherein the pathloss is derived from a synchronization signal, and wherein a UE transmission power for an uplink (UL) transmission by the UE is controlled per a set of the multiple beams; and
determining, by the UE, whether the pathloss has changed if a transmission associated with the specific beam is scheduled” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/Primary Examiner, Art Unit 2648